Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 02/23/2022.
As per instant Amendment, claims 1, 2, 11, 15, 16 and 20 have been amended; claim 5 has been cancelled and claim 21 has been added.
Claims 1-4 and 6-21 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Charles L. Moore (Reg. No. 33,742) on March 2nd, 2022.  During the telephone conference, Mr. Charles has agreed and authorized the Examiner to amend claims 15, 17 and 20. 
The application has been amended as follows:
CLAIMS
Replacing claims 15, 17 and 20 as following:
15. (Currently Amended) A method for providing multi-key encryption of a data set, the method comprising:
generating a plurality of encryption keys that are used to decrypt a plurality of portions of the data set that correspond to respective ones of the plurality of encryption keys, wherein generating the plurality of encryption keys comprises providing to a first data user a first key share point in a coordinate system that, in combination with a first user specific data point, defines a first data user polynomial that identifies a first encryption key that is on a first data user polynomial at an intercept of a first axis in a coordinate system and that is used by the first data user to decrypt contents of a first portion of the data set;
generating a plurality of hashed encryption keys from the plurality of encryption keys using at least one randomly generated salt value; and
distributing the plurality of hashed encryption keys to respective ones of a plurality of data users, wherein each of the plurality of data users accesses a different one of the plurality of portions of the data set,
wherein the data set comprises a manufacturing data set provided by an integrator corresponding to an assembly that includes a plurality of parts,
wherein a first portion of the data set comprises first part data corresponding to a first part of the plurality of parts,

wherein [[a]] the first data user comprises a first supplier that supplies the first part to the integrator based on access to the first part data using a first hashed encryption key of the plurality of hashed encryption keys, and
wherein a second data user comprises a second supplier that supplies the second part to the integrator based on access to the second part data using a second hashed encryption key of the plurality of hashed encryption keys.
17. (Currently Amended) The method of claim 15, wherein generating the plurality of encryption keys comprises:
generating a plurality of points that are used to define a polynomial in [[a]] the coordinate system that includes at least two dimensions; and
determining values of the plurality of encryption keys based on an axis intercept of the polynomial.
20. (Currently Amended) A system for providing multi-key encryption of a data set, the system comprising:
a processor circuit;
a memory circuit associated with the processor circuit, the memory circuit comprising computer readable program instructions that, when executed by the processor circuit, cause the processor circuit to perform a set of functions comprising:

providing, to a second data user of the data set, a second user specific data point that is defined in the coordinate system;
providing, to the first data user and the second data user, at least two shared data points that, when used with either of the first user specific data point or the second user specific data point, define a component polynomial that corresponds to a component that is defined in the data set, that is located on the component polynomial and that is accessible to the first data user and the second data user; 
providing, to the first data user, a first key share point in the coordinate system that, in combination with the first user specific data point, defines a first data user polynomial that identifies a first encryption key that is on the first data user polynomial at an intercept of a first axis in the coordinate system and that is used by the first data user to decrypt contents of a first portion of the data set; and
providing, to the second data user, a second key share point in the coordinate system that, in combination with the second user specific data point, defines a second data user polynomial that identifies a second encryption key that is on the second data user polynomial at an intercept of a first axis in the coordinate system and that is used by the second data user to decrypt contents of a second portion of the data set that is different from the first portion of the data set,


wherein the first portion of the data set comprises first part data corresponding to a first part of the plurality of parts,
wherein a second portion of the data set comprises second part data corresponding to a second part of the plurality of parts,
wherein the first data user comprises a first supplier that supplies the first part to the integrator based on access to the first part data using the first encryption key, and
wherein the second data user comprises a second supplier that supplies the second part to the integrator based on access to the second part data using a second encryption key.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/01/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The previous rejection of claims 1-4 and 6-20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-4 and 6-21 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4 and 6-21, the closest prior arts, Wouhaybi (US 2019/0043341), in view of Howells (US 2020/0382295), in view of Shaul (2010/0211981), in view of Takada (US 7,224,795) and further in view of Berti (US 2019/0158270), alone or in combination fails to anticipate or render obvious the claim invention.  
Wouhaybi (prior art of record) discloses a sensor aggregator have local sensors or mobile sensors operating in conjunction with or for the aggregator, that may be used to provide sensor data to the aggregator that may also be provided as sensor output from the aggregator. An aggregator may combine different sensor inputs to derive virtual sensors based on received sensor data and a multi-key encryption system may be employed - See the abstract, par. 0029, 0052 and 0063 of Wouhaybi.
Howells (prior art of record) discloses a method for generating an encryption key for use in an encryption process at a device. There is provided a method for processing a secure key at a device in dependence on a plurality of security credentials comprising (a) determining a plurality of security credentials in dependence on one or more feature of the device, (b) reading a stored set of parameter values and a stored value indicating an order of a polynomial, (c) determining coordinates from respective ones of the security credentials and respective ones of the parameter values, (d) using at least a subset of the determined coordinates to determine coefficients of a polynomial with an order indicated See the abstract, par. 0023-0025, 0030 of Howells.
Shaul (prior art of record) discloses a content presentation system comprising content playing apparatus and content providing apparatus operative to receive an array of digitally represented numbers, representing content as P points in D-dimensional space; data of size n may be considered as a polygonal line of m point in n/m-dimension,  and a projection of substantially all of P points defined in a coordinate system having an origin- See the abstract, par. 0030, 0046 and 0067 of Shaul.
Takada (prior art of record) discloses a variable-length key cryptosystem is provided, in which the amount of parameters for generating a key to be shared is small, security is high, and calculation cost is small. The length of a plain text inputted from a data input part 10 is detected by a data string length detection processing part and generates a hash value with respect to each of the generated plurality of number of cryptographic keys, and uses a cryptographic key having a hash value equal to the sent hash value used to decrypt the encrypted text in stream decryption processing and the hash function is preferably a genuine random number sequence- See the abstract and claim 4 and col. 12; lines 59-65, col. 1; lines 10-12 of Takada.
Berti (prior art) discloses a system for generating, tracking, and recording a digital representation of an asset including an electronic log of the attributes, though use of encryption key pairs and blockchain encryption technology, an electronic document is created in an encrypted transaction log updated at each change to the equipment including See the abstract of Berti.
However, none of Wouhaybi, Howells, Shaul, Takada and Berti teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1 and 15.  For example, none of the cited prior art teaches or suggest the steps providing to a first data user a first key share point in a coordinate system that, in combination with a first user specific data point, defines a first data user polynomial that identifies a first encryption key that is on a first data user polynomial at an intercept of a first axis in a coordinate system and that is used by the first data user to decrypt contents of a first portion of the data set. Further in the independent claims 1 and 20. For example none of the cited prior art teaches or suggest the steps of wherein the data set comprises a manufacturing data set provided by an integrator corresponding to an assembly that includes a plurality of parts, wherein the first portion of the data set comprises first part data corresponding to a first part of the plurality of parts, wherein a second portion of the data set comprises second part data corresponding to a second part of the plurality of parts, wherein the first data user comprises a first supplier that supplies the first part to the integrator based on access to the first part data using the first encryption key, and wherein the second data user comprises a second supplier that supplies the second part to the integrator based on access to the second part data using a second encryption key. In the independent claim 15. For example none of the cited prior art teaches or suggest the steps of wherein the data set comprises a manufacturing data set provided by an integrator corresponding to an assembly that includes a plurality of parts, wherein a first portion of the data set comprises first part data corresponding to a first part of the plurality of parts, wherein a second portion of the data set comprises second part data corresponding to a second part of the plurality of parts, wherein the first data user comprises a first supplier that supplies the first part to the integrator based on access to the first part data using a first hashed encryption key of the plurality of hashed encryption keys, and wherein a second data user comprises a second supplier that supplies the second part to the integrator based on access to the second part data using a second hashed encryption key of the plurality of hashed encryption keys. Further in the independent claim 20. For example none of the cited prior art teaches or suggest the steps of providing, to the second data user, a second key share point in the coordinate system that, in combination with the second user specific data point, defines a second data user polynomial that identifies a second encryption key that is on the second data user polynomial at an intercept of a first axis in the coordinate system and that is used by the second data user to decrypt contents of a second portion of the data set that is different from the first portion of the data set.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-4, 6-14, 16-19 and 21 are directly or indirectly dependent upon claims 1, 15 and 20 therefore, they are also allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 




/SANCHIT K SARKER/Examiner, Art Unit 2495